Citation Nr: 1807556	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for left ear hearing loss and assigned a noncompensable rating effective February 26, 2013.

The Veteran submitted a Notice of Disagreement in June 2013; a Statement of the Case was issued in March 2014; and a VA Form 9 was received in April 2014.  

The Veteran testified before the undersigned Veterans Law Judge in April 2017; a transcript has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for service-connected left ear hearing loss.  

During his April 2017 Board hearing, the Veteran advanced, inter alia, that his left ear speech discrimination/word recognition had diminished since the last VA audiological examinations conducted in April 2013 and June 2014.  In support of his claim, he submitted an April 2014 private treatment record documenting a score of 90 percent (92 percent on repetition) in the left ear on the Maryland CNC word list.  He also submitted copies of April 2016 and October 2016 VA audio consults/evaluations which reflected that he had recently been fitted for a hearing aid in the left ear.  Audiometric testing was also conducted at those times.  Incidentally, the April 2016 and October 2016 evaluations utilized the Central Institute for the Deaf (CID), Test W-22 (CID-W22) and not the Maryland CNC test as required by 38 C.F.R. § 4.85 (a).  

In any event, the Veteran was last afforded a comprehensive VA audiological examination (i.e., with Maryland CNC testing, audiometric testing, etc.) in June 2014, nearly four years ago.  In light of this, and further considering his assertions of worsening left ear hearing loss/speech discrimination and the fact that he now requires a hearing aid in the left ear, the Board finds a new examination is necessary to assess the current nature, extent, and severity of his left ear hearing loss. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report).  Therefore, the Board has no discretion and must remand the claim.

It also appears that the Veteran receives routine audiological treatment from the VA facility in Hartland; however, the only VA treatment records currently associated with the claims are those that were submitted by the Veteran at the time of the Board hearing.  Thus, on remand, updated/outstanding VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify the provider(s) of any and all evaluations and/or treatment he has received for his bilateral hearing loss and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified, to include all outstanding records of VA treatment dated since 2012, to include the April 2016 and October 2016 audiology consultations/evaluations.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that it is ultimately his responsibility to that private treatment records are received.

2. After instruction (1) is completed, schedule the Veteran for a VA audiological examination to address the current nature and severity of his left ear hearing loss.  The electronic claims file should be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported. In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's left ear hearing loss on his daily life and employability. 

3. Then, review the record, conduct any additional development deemed necessary, and readjudicate the issue of entitlement to compensable rating for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


